Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 February 2021 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-14 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-14 is the inclusion of the limitation of an ink delivery system for at least one printing module that includes a backpressure generating circuit configured to connect the pressure regulating chamber with an external environment through an adjustable needle valve, characterized in that the backpressure generating circuit further comprises in parallel with the needle valve a backpressure pump configured to maintain established backpressure in the pressure regulating chamber.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Butinya et al (US 10,899,136) disclose a printing device that comprises a printing fluid supply; a plurality of printheads connected in parallel to the supply by a first flow path and a second flow path; a first fluid pressure source to create a negative fluid pressure between the supply and the first openings; a second fluid pressure source to create a positive fluid pressure between the supply and the second openings; and a controller.  Sanaei et al (US 9,272,523) disclose an inkjet printer that includes a printhead having first and second ports; an ink container for supplying ink to the printhead, the ink container having a supply port and a return port; a first ink conduit interconnecting the supply port and the first port; a second ink conduit interconnecting the return port and the second port; an ink valve positioned in the first ink conduit; a first pump positioned in the second conduit; and a second pump positioned in a valve bypass conduit.  Hoisington et al (US 8,534,807) disclose in inkjet printing system that includes a substrate having a flow path body that includes a fluid pumping chamber, a descender fluidically connected to the fluid pumping chamber, and a nozzle fluidically connected to the descender. The flow path body also includes a recirculation passage fluidically connected to the descender.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853